     Case 3:19-cv-01894-RDM-DB Document 26 Filed 03/22/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

HARRY N. ORTIZ,
                                                        Civil No. 3:19-cv-1894
                      Plaintiff
                                                           (Judge Mariani)
             V.

UNIT MANAGER ALEXANDER, et al.,

                      Defendants


                                         ORDER

      AND NOW, this   22 " ~ay of March, 2021, upon consideration of Defendants' motion
to dismiss (Doc. 13), and for the reasons set forth in the Court's Memorandum of the same

date, IT IS HEREBY ORDERED THAT:

      1.     Defendants' motion to dismiss (Doc. 13) is GRANTED.

      2.     Plaintiff's complaint is DISMISSED without prejudice.

      3.     Plaintiff is granted leave to file an amended complaint
             complaint to properly name a specific Defendant or Defendants
             with respect to his Eighth Amendment deliberate indifference to
             health and safety claim on, or before, April 8, 2021, in
             accordance with this Court's Memorandum.

      4.     In the absence of a timely filed amended complaint, the Clerk of
             Court shall CLOSE this case.
